Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the election filed 10/16/2020 and claims filed 10/4/2018, wherein claims 1-20 are pending. 
Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 10/16/2020 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circular flow cross section at the inlet opening, the flattened cross section at the outlet opening,  and the first diffusion chamber having a flow cross section gradually diminishing according to the direction of circulation of steam must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Additionally, fig. 5 should show where the cross section shown in fig. 7 is taken from.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 18, it is unclear if the applicant is intending to positively or functionally claim the steam pipe because the applicant claims in claim 1 that the inlet opening is intended to be connected to a steam type which indicates function, but later in claim 1 positively claims the condensate return circuit leads to the steam pipe and in 
Regarding claim 2, it is unclear what is meant by “the inlet duct has a constant flow cross section”. What is a constant flow cross section? Does this meant that the cross section of the inlet duct is of uniform size and shape? Or does this mean that the inlet duct allows a constant flow through it (not obstructed)? Please clarify. Either interpretation works with the prior art rejection of record.
Regarding claim 3, it is unclear what is meant by “the inlet duct has a circular flow cross section at the inlet opening and a flattened flow cross section at the outlet opening.”. It is not clear what is meant by a  “flow cross section” Does the applicant meant that the inlet duct has a circular cross section and the outlet opening has a flattened cross section? Flattened in relation to what?
Claim 10 recites the limitation "the at least one steam discharge hole " in line 3.  There is insufficient antecedent basis for this limitation in the claim. Does applicant mean “the at least one steam outlet hole”?
Regarding claim 13, it is unclear what is meant by “the steam discharge ducts have a total flow cross section substantially corresponding to the flow cross section of the inlet duct.”. What is a total flow cross section? How does this substantially correspond to the flow cross section of the inlet duct? Is the applicant trying to claim that the shape of the cross sections substantially correspond? Or the areas of the cross sections substantially correspond? Additionally, what is meant by “substantially correspond”? 
14 recites the limitation "the flow of water drops" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the smoothing apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, it is unclear if this is meant to be a dependent claim or another independent claim. To be written as an independent claim, it should include all of the limitations of claim 1. To be written as a dependent claim, it should be written to depend from a preceding claim.

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni (CN105463816).
Regarding claim 1, Ni teaches a smoothing head (600) comprising a steam distribution circuit (first channel,651,641) and a front wall ( wall formed by 630) equipped with a treatment face (outer surface of 630) intended to face a garment to be smoothed (fig. 7), the treatment face comprising at least one steam outlet hole (para. 69), the steam distribution circuit comprising an inlet duct (first channel) including an inlet opening (opening at end of first channel connected to 500) intended to be connected to a steam pipe (500) (fig. 1, paras. 66,69-71), the steam distribution circuit 
Regarding claim 2, Ni teaches the inlet duct (first channel) has a constant flow cross section (figs. 11,12, cross section is uniform and would allow a constant flow of steam).
Regarding claim 18, Ni teaches the condensate return circuit comprises a return duct (second channel) including a first extremity portion connected fluidically to the condensate evacuation opening (portion of second channel connected to 652), and a second extremity portion opposite the first extremity portion (opposite end of second channel) and projecting into the steam pipe or into the inlet duct (paras. 69-71, fig. 1).
Regarding claim 19, Ni teaches a main body (640) at least partially defining the inner chamber (641), and a soleplate (630) connected to the main body and including the front wall (figs. 7,10, para. 69).

Claims 1,4,7-9,15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chua et al. (U.S. 20170268160).
	
Regarding claim 1, Chua teaches a smoothing head (10) comprising a steam distribution circuit  (28,16,17, 18) (abstract) and a front wall (wall formed from 13, can be oriented to face front) equipped with a treatment face (outward surface of 13) 
Regarding claim 7, Chua teaches the outlet opening (opening at end of 17 leading to 18) leads to an upper part (part of 18 at opening and above opening, where lower part is below opening, fig. 1) of the inner chamber (18).
Regarding claim 8, Chua teaches the inner chamber (18) comprises a first diffusion chamber (within 22, around 23) arranged between an inner face of the front wall (inward surface of 13)  and a first face of a partition wall extending inside the inner chamber (outer surface of 23), and a second diffusion chamber (within 23) partially defined by a second face of the partition wall (inner surface of 23) opposite the first face of the partition wall, the second diffusion chamber being in communication with the first diffusion chamber (fig. 1, paras. 35,39).
Regarding claim 9, Chua teaches the first diffusion chamber  (within 22, around 23) has a flow cross section gradually diminishing according to the direction of 
Regarding clam 15, Chua teaches the inner chamber (18) includes a lower wall (bottom wall of 18 ) comprising the condensate evacuation opening, fig. 3).
Regarding clam 16, Chua teaches the lower wall is curved (fig. 3).
Regarding clam 17, Chua teaches the condensate return circuit (19,29) comprises a condensate storage cavity (bottom half of 19, or between 26, fig. 3) arranged in the smoothing head (para. 42).

For claim 18, the condensate return circuit is redefined as (19,29,A, see annotated fig.) and the inlet duct excludes A.
Regarding clam 18, Chua teaches wherein the condensate return circuit (19,29,A) comprises a return duct (figs. 1-3) including a first extremity portion (19) connected fluidically to the condensate evacuation opening (opening connecting 18 and 19,figs. 1,3,)and a second extremity portion (29,A, see annotated fig.) opposite the first extremity portion and projecting into the steam pipe or into the inlet duct (A projects into 17 which is part of the inlet duct, fig. 2).

    PNG
    media_image1.png
    395
    686
    media_image1.png
    Greyscale

Regarding clam 19, Chua teaches a main body (11,22) at least partially defining the inner chamber (18)(fig. 1), and a soleplate (13,14) connected to the main body and including the front wall (wall formed from 13)(para. 32).
Regarding clam 20, Chua teaches The smoothing apparatus comprising a base unit (steam generator with a separate stand)  provided with a steam generator (para. 33) and a smoothing head according to claim 1 (as outlined above).

The following rejection of claim 1 is for use with claim 4.
Regarding claim 1, Chua teaches a smoothing head (10) comprising a steam distribution circuit (16,28,17,18, 29,31,32) (abstract) and a front wall (13, can be oriented to face front) equipped with a treatment face (outward surface of 13) intended to face a garment to be smoothed (para. 35, fig. 3), the treatment face comprising at least one steam outlet hole (25)(para. 35), the steam distribution circuit comprising an 
Regarding claim 4, Chua teaches the inlet duct (16,17, 28,29,31,32) has a 90o elbow (where 29 meets 16, figs. 1,2, para. 51) upstream of the outlet opening (para. 40, figs. 1,2).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chua (U.S. 20140345334).
Regarding claim 1, Chua teaches a smoothing head (130) comprising a steam distribution circuit (134,140,150, 160) and a front wall (136) equipped with a treatment face  (138) intended to face a garment to be smoothed (fig. 3), the treatment face comprising at least one steam outlet hole (two of 144) (fig. 2), the steam distribution circuit comprising an inlet duct (134) including an inlet opening (134a)  intended to be connected to a steam pipe (20,162 fig. 3), the steam distribution circuit also comprising an inner chamber (within 150, 150 forms a cavity and therefore is considered to provide a chamber (chamber and cavity are synonyms per thesaurus.com)), the inlet duct comprising an outlet opening (another of 144) leading to the inner chamber (fig. 3), the 
Regarding claim 6, Chua teaches the outlet opening (another of 144) leads to the inner chamber (within 150) tangentially to the front wall (136), such that the steam exiting the outlet opening flows along the front wall (fig. 3, para. 37, would flow along at least a portion of the front wall) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chua et al. (U.S. 20170268160).
Regarding claim 3, Chua teaches the inlet duct  (16,17,28)  has a flattened flow cross section (appears flattened or oval, fig. 1) at the outlet opening (opening at end of 17 leading to 18) and the inlet duct being connected within tubular hose 20 at the inlet opening (end of 28 connected to 20); but doesn’t specifically show the inlet duct has a circular flow cross section.
.

Claims 10,12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni (CN105463816) in view of Tobias (U.S. 20080034813).

Regarding claim 10, Ni fails to teach the inner chamber comprises steam discharge ducts extending transversely to the front wall and communicating with the at least one steam discharge hole such that the steam in the inner chamber escapes through the steam discharge ducts and towards the at least one steam outlet hole.
Tobias teaches a smoothing head (40) comprising steam discharge ducts (64) extending transversely to the front wall (46) (figs. 4,12) and communicating with the at least one steam outlet hole (62) such that the steam in the inner chamber escapes through the steam discharge ducts and towards the at least one steam outlet hole (para. 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added steam discharge ducts extending transversely to the front wall of Ni and communicating with the at least one steam outlet hole such that the steam in the inner chamber escapes through the steam discharge ducts and towards the at least one steam outlet hole in view of Tobias in order to further prevent spitting and dripping onto the garment (para. 26 of Tobias).

Regarding claim 13, the Ni/Tobias combined reference teaches the steam discharge ducts have a total flow cross section substantially corresponding to the flow cross section of the inlet duct (the steam discharge ducts have a circular cross section (fig. 4 of Tobias) and the inlet duct also has a circular cross section (figs. 10,12), therefore, the total flow cross section and the flow cross section of the inlet duct are considered to substantially correspond).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni (CN105463816) in view of Tobias (U.S. 20080034813) and further in view of Pang et al. (U.S. 20120042547).

Regarding claim 14, the Ni/Tobias combined reference fails to teach each steam discharge duct comprises a barrier rib which projects inside said steam discharge duct and forms a barrier against the flow of water drops along said steam discharge duct towards the at least one steam outlet hole.
Pang teaches a steam discharge unit (1) where an inner surface of a chamber surrounding the steam outlet is provided with ribs to catch and collect water droplets to keep them from reaching the outlet (para. 23).

.

Allowable Subject Matter
Claims 5 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ABBY M SPATZ/           Examiner, Art Unit 3732     

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732